Citation Nr: 1709675	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  09-48 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for a right knee disability.

2.  Entitlement to a disability evaluation in excess of 10 percent for a left knee disability.

3.  Entitlement to a disability evaluation in excess of 10 percent for a musculoskeletal low back disability with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1992 to May 1996.

These matters come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in Chicago, Illinois, currently has jurisdiction over the claims.

The appeal was remanded in March 2016 for further development, and has now returned to the Board for further review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the March 2016 Board remand, the AOJ was instructed to obtain updated VA medical records and records from the Veteran's private primary care provider.  The AOJ sent requests to both the Atlanta and Omaha VAMCs to obtain the Veteran's treatment records from February 2006 to present.  These medical records were obtained and associated with the claims file.  The AOJ was also asked to document for the record, a list of the Veteran's VA care since February 2006 and/or the search parameters used for the records request.  These records were also associated with the claims file.  A letter was also sent to the Veteran in April 2016, requesting information regarding his private primary care providers.  The Veteran did not respond to the request.  Thus, the AOJ has substantially complied with the Board's remand directives, and further development with respect to these directives is unnecessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand). 

The last VA examination pertaining to the lumbar spine and knees was in June 2014.  Regrettably, a new examination is required to comply with recent developments in the law pertaining to the Veteran's lumbar spine and knee disabilities.  The United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See 38 C.F.R. § 4.59.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The most recent VA examination report from June 2014 reveals that range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, the June 2014 examinations are insufficient, and the Veteran must be provided with new VA examinations which provide findings with regards to range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since April 25, 2016.

2.  Obtain any outstanding, relevant treatment records, including private treatment records, and associate them with the claims file.

3.  Thereafter, the Veteran should be afforded a VA examination to address the current severity of his low back and bilateral knee disabilities.  In addition to the necessary findings, the VA examination must include:

(a) Range of motion testing in the following areas: active motion, passive motion, weight-bearing, and nonweight-bearing;

(b) If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  If the claims remain denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

